Citation Nr: 1123654	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-11 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to reopen the issue of whether the character of the appellant's discharge is a bar to VA benefits.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The appellant had service from August 1, 1973 through August 16, 1977.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.    


FINDINGS OF FACT

1.  A March 1986 RO decision held that the appellant's discharge from military service constituted a bar to appellant's benefits.  

2.  The evidence received since the March 1986 rating decision, which was not previously of record, and which is not cumulative of other evidence of record, is so significant that it must be considered in order to fairly decide the merits of the claim.  

3.  The appellant was convicted by special Courts-martial on charges of three unauthorized absences, the theft of two .45-caliber pistols, and unlawfully entering an armory with intent to commit larceny.  

4.  For the period from August 1, 1973 through August 16, 1977, the former service member's actions establish a pattern of willful and persistent misconduct during that term of service.  

5.  The appellant was not insane at the time of the commission of the offenses that led to his discharge.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, the March 1986 RO decision is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The character of the appellant's discharge from service is a bar to VA benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.354 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The appellant seeks to reopen a claim that the character of his discharge should not be a bar to receipt of VA benefits.  He essentially argues that there were mitigating circumstances surrounding his periods of unauthorized absence, and that his service was otherwise honest, faithful, and meritorious.  Specifically, the appellant argues that his unauthorized absences were due to financial hardship, and the need to care for his wife.  He states, in part, that his pay vouchers "ceased to exist for the remainder of his enlisted time."  He has submitted a number of "disbursing officer's copy" (DD Form 1624MC) none of which indicate that they were issued after January 1976.  He thus appears to assert that he was not receiving at least part of his pay.  

The Board notes that subsequent to the issuance of the Statement of the Case, dated in February 2010, the appellant submitted a variety of evidence, to include various medical reports pertaining to family members, documents pertaining to water contamination at Camp Lejeune, and the aforementioned service pay records, in support of his arguments that he was under financial hardship during service, and that he sustained exposure to toxic chemicals during service which resulted in birth defects to his children.  Although this evidence was not accompanied by a waiver of RO review, none of this evidence is relevant and material to the basis for the Board's decision.  Therefore, this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) (2010) to the issue before the Board, and a remand for RO consideration is not required.  

In March 1986, the RO determined that the appellant's period of service from August 1, 1973 through April 31, 1977, was under other than honorable conditions and constituted a bar to the award of appellant's benefits.  See 38 C.F.R. § 3.12(d)(4).  

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2010).  

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994).  

In November 2008, the appellant filed to reopen the claim.  In January 2009, the RO reopened the claim, and denied it on the merits.  

Regardless of the determination reached by the RO, the Board must find that new and material evidence has been presented in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  

A discharge issued under honorable conditions is binding on VA. 38 C.F.R. § 3.12(a).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  

If the former service member did not die in service, compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 C.F.R. § 3.12(a) (2010).  A discharge or release because of willful and persistent misconduct will be considered to have been issued under dishonorable conditions.  Willful and persistent misconduct includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(b)(4) (2010).  

The most recent and final denial of this claim was the RO's decision dated in March 1986.  

The RO's March 1986 decision states that the appellant was shown to have a bad conduct discharge, with offenses of theft of a .45-caliber pistols, unlawfully entering property of the United States Government with intent to commit larceny, and that he broke restrictions on several occasions.  A special court martial was noted to have approved a reduction in grade, forfeiture of $200 pay per month for five months, confinement at hard labor for five months, and a bad conduct discharge certificate.  The RO stated that the appellant's actions included an offense involving moral turpitude and that he demonstrated willful and persistent misconduct in his continued periods of unauthorized absences, and that it had concluded that his discharge  was considered to have been under dishonorable conditions and a bar to all VA benefits.  

As an initial matter, despite the RO's references to the appellant's conduct during service, and the circumstances of his court martial, it is unclear exactly what evidence of record at the time of the March 1986 RO decision.  In this regard, a "request for information" (VA Form 07-3101), dated in June 1979, notes that the appellant's records were with the Naval Discharge Review Board.  In addition, a "general information request" (VA Form 3232), dated in April 1986, contains a notation that the appellant had a bad conduct discharge "per veteran although not shown on DD 214."  Finally, there are no date stamps showing receipt of service records by VA prior to March 1986, nor does the placement of the appellant's service records within the claims file indicate that any of this evidence was of record.  

A review of the RO's January 2009 decision shows that the RO stated that a "Correction to DD 214, Certificate of Release or Discharge from Active Duty" indicates that the appellant's discharge had been upgraded from "Bad Conduct Discharge" to "Conditions Other Than Honorable," that this was new and material evidence, and that the claim was therefore reopened.  

In summary, it is unclear exactly what evidence was of record at the time of the March 1986 RO decision, and it appears that a DD 215 has been received, which is dated in November 1987, and which shows that the appellant's discharge has been upgraded from "Bad Conduct Discharge" to "Conditions Other Than Honorable."  Under the circumstances, the Board finds that new and material evidence has been presented.  The claim is therefore reopened.  


II.  Character of Discharge

In order to qualify for VA benefits, an appellant must demonstrate that he, she, or the party upon whose service the appellant predicates the claim had the status of a veteran.  Struck v. Brown, 9 Vet. App. 145, 152 (1996). 

A person seeking to establish veteran status must do so by a preponderance of the evidence; the benefit-of-the doubt doctrine is not applicable to that determination status.  Id.; see also Laruan v. West, 11 Vet. App. 80 (1998).  

Unauthorized absence precludes the performance of military duties and thus cannot constitute a minor offense.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995) (citing Cropper v. Brown, 6 Vet. App. 450, 452 (1994)).  

The appellant's discharge (DD Form 214) shows the following: he served from August 1, 1973 through April 31, 1977; he had three periods of time lost, from May 22, 1976 to June 2, 1976, from June 3, 1976 to June 7, 1976, and from June 13, 1976 to July 17, 1976; the box titled "Character of service" is blank.  

A "Correction to DD 214, Certificate of Release or Discharge from Active Duty," dated in November 1987, indicates that the appellant's discharge date was August 16, 1977, and that he was discharged under "Conditions Other Than Honorable."

The appellant's personnel file shows the following: in October 1976, he underwent a special court martial; the charges involved unauthorized absence from May 22, 1976 until June 2, 1976, unauthorized absence from June 3, 1976 until June 7, 1976; unauthorized absence from June 13, 1976 until July 17, 1976;  theft of two .45-caliber pistols; unlawfully entering an armory with intent to commit larceny; and breaking a restriction to quarters on two separate occasions; he was sentenced to a BCD (bad conduct discharge), CHL (confinement at hard labor) for five months, forfeiture of $200 a month for five months, and a reduction in grade to E-1.  The Special Court Martial Order (SCMO) notes a history of disciplinary actions that included failure to obey an order in May 1974, and four unauthorized absences: from August 12, 1974 to August 14, 1974, on March 30, 1976, on May 10, 1976, and from May 16, 1976 to May 17, 1976.  The SCMO states, "There are no facts which tend to extenuate, mitigate, or aggravate the offenses which do not appear in the record of trial."  An associated document, signed by the appellant, dated in October 1976, indicates that the appellant waived his right to request restoration of duty, and that he requested execution of the discharge adjudged by special court martial.  

The Board finds that the claim must be denied.  None of the submitted evidence indicates that the appellant was insane at the time of any of his misconduct.  The record also shows that during his service, the appellant broke a restriction to quarters on two separate occasions, and that he had multiple unauthorized absences.  He was convicted by special Courts-martial on charges of three unauthorized absences, the theft of two .45-caliber pistols, and unlawfully entering an armory with intent to commit larceny.  The appellant was discharged under other than honorable conditions.  Although the appellant asserts that his unauthorized absences were related to economic hardship (i.e., to keep his wife "from becoming homeless"), this was not noted in his service personnel file, it does not convert his periods of unauthorized absences into minor offenses, Stringham, it does not address his conviction for theft, nor does it address a state of insanity at the time of his offenses, or whether his service was otherwise honest, faithful and meritorious.  The Board therefore finds that the appellant's service shows willful and persistent misconduct on his part, as contemplated under 38 C.F.R. § 3.12(d), that his discharge from service was issued under dishonorable conditions, and that the character of the appellant's discharge is a bar to the receipt of VA benefits (exclusive of health care under Chapter 17, Title 38, United States Code for service-connected conditions).  

To the extent that the service member may disagree with the assigned discharge classification of his military service, the Board points out that there is no indication that the service member's discharge was based on error, and VA is therefore bound by the findings of the service department with respect to the type or classification of the service m ember's military service and discharge therefrom.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Duro v. Derwinski, 2 Vet. App. 530 (1990).  Therefore, he must raise this concern with the Department of the Navy.


III.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the appellant dated in January 2010.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service reports and evidence relevant to the issue on appeal has been obtained and associated with the appellant's claims file.  In particular, the RO has obtained the appellant 's service personnel file. 

Based on the foregoing, the Board finds that the appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


